Citation Nr: 1501328	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for cardiac arrhythmia.

4.  Entitlement to service connection for cardiac arrhythmia.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Gentry Hogan, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to August 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for an anxiety disorder and PTSD as entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

On his May 2009 application for benefits, the Veteran also indicated he was applying for a non-service connected pension.  His claim for a non-service connected pension was reflected on the June 2009 VCAA letter.  However, review of the record reflects this issue has not been adjudicated by the AOJ.  At his May 2013 hearing, the Veteran indicated he wished to pursue his claim for non-service connected pension.  Therefore, the issue of entitlement to a non-service connected pension has been raised by the record on the May 2009 application for benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an acquired psychiatric condition and service connection for cardiac arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for an acquired psychiatric disorder and cardiac arrhythmia were previously denied in a December 2007 rating decision.  The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

2.  Evidence obtained since the time of the December 2007 rating decision raises a reasonable possibility of substantiating the claims for entitlement to service connection for an acquired psychiatric disorder and cardiac arrhythmia.

3.  During his May 2013 hearing, the Veteran clearly and unambiguously withdrew his appeal regarding entitlement to service connection for sleep apnea.
4.  The Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and PTSD, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The December 2007 rating decision, which denied entitlement to service connection for cardiac arrhythmia, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

3.  The criteria for withdrawal of an appeal for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The appeal for entitlement to total disability based on individual unemployability due to service-connected disabilities is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is currently seeking to reopen his claims for entitlement to service connection for an acquired psychiatric condition and cardiac arrhythmia.  These claims were initially denied in a September 1968 rating decision.  Although the RO indicated the September 1968 was the most recent previous final denial, these claims were most recently denied in a December 2007 rating decision for failure to establish new and material evidence.  The Veteran was notified of this decision but did not file new evidence or a notice of disagreement within one year, so the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  

Under VA regulations, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the December 2007 rating decision, the evidence of record included the Veteran's claim for benefits, service treatment records, and post-service VA treatment records.  The RO denied his claim because they found the Veteran did not submit new and material evidence linking his current disorders to his active service.

The Veteran filed his current claim in May 2009.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claims, only a limited amount of the new evidence will be discussed.

Specifically, the evidence includes recent VA treatment records reflecting the Veteran is currently diagnosed with PTSD, including as due to military sexual trauma.  The Veteran first related his military sexual trauma to a VA psychologist in September 2010, after his previous denial in December 2007.  Because this evidence was not before the VA during the RO's previous December 2007 rating decision, this evidence is therefore "new."  

In subsequent mental health treatment records, including a record from June 2012, the Veteran related intrusive thoughts and reoccurring nightmares to his in-service sexual assault.  Additionally, a diagnosis of PTSD including MST (military sexual trauma) was noted.  Therefore, the new evidence also raises a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, that is failure to establish his current psychiatric disorder was related to his active service, and is therefore "material."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As such, new and material evidence has been presented and the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened.   

Additionally, VA treatment records relate the Veteran's current cardiac arrhythmia to his psychiatric disorder.  Because entitlement to service connection for the Veteran's psychiatric disorder is reopened, then affording all benefit of the doubt to the Veteran, the Board finds the intertwined issue of entitlement to service connection for cardiac arrhythmia, including as secondary to a psychiatric disorder, is also reopened.  To this limited extent, the Veteran's appeals are granted.

The Board finds the issues of entitlement to service connection for an acquired psychiatric disorder and cardiac arrhythmia must be remanded for additional development, as will be discussed in the 'remand' portion.

Sleep Apnea

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative, and may be made on the record at a hearing.  Id.

In this case, the issue of entitlement to service connection for sleep apnea was also included on the Veteran's substantive appeal and certified to the Board.  However, during his May 2013 hearing, the Veteran and his representative clearly and unambiguously withdrew this appeal.  See hearing transcript pages 20-21.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration. Therefore, the Board does not have jurisdiction to review the appeal on these issues, and the appeal is dismissed.

TDIU

The Veteran is also seeking entitlement to total disability based on individual unemployability due to his service-connected disabilities.  However, at this time the Veteran is not service-connected for any disability.  Accordingly, he is not eligible for TDIU.  38 C.F.R. § 4.16.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  Because there remains no allegation of errors or facts of law for appellate consideration, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

New and material evidence has been presented and the claim for entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD) is reopened.

New and material evidence has been presented and the claim for entitlement to service connection for cardiac arrhythmia is reopened.

The appeal for entitlement to service connection for sleep apnea is dismissed.

The appeal for entitlement to service connection for total disability based on individual unemployability due to service-connected disabilities is dismissed.



REMAND

The Veteran's reopened claims for entitlement to service connection for an acquired psychiatric disorder and cardiac arrhythmia were not reopened and considered on the merits by the RO.  Generally where the Board reopens a claim that the RO did not, remand is required for RO consideration.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, although the new evidence was sufficient to reopen the Veteran's claims, this evidence alone does not establish service connection for these disorders.  Therefore, remand is required for initial RO consideration.

Additionally, the Veteran has asserted that his currently diagnosed PTSD is due to military sexual trauma.  However, review of the record reflects the Veteran has not yet been provided with the additional VCAA notice required for claims regarding PTSD based on in-service personal assault.  Accordingly, such notice should be provided upon remand.

After such notice is provided and a reasonable time for response is allowed, the RO should then conduct any additional development, including providing VA examinations, they determine is needed in light of any additional evidence submitted by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding the information and evidence necessary to substantiate a claim for service connection for PTSD based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(5).  This should include notice that evidence from sources other than his service records may corroborate his account of the stressor incident and provide adequate time for response.

2.  After completing the forgoing, as well as any other necessary development, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


